     Case 6:19-bk-19750-SC       Doc 28 Filed 12/03/19 Entered 12/03/19 15:45:10                Desc
                                  Main Document Page 1 of 2



 1
 2                                                                    FILED & ENTERED
 3
                                                                            DEC 03 2019
 4
 5                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
                                                                       BY craig      DEPUTY CLERK
 6
 7                        UNITED STATES BANKRUPTCY COURT
8               CENTRAL DISTRICT OF CALIFORNIA – Riverside Division
 9   In re                                            Case No. 6:19-bk-19750-SC
10   Delta Hospice of California, Inc,                Chapter 11
11                                                    ORDER DENYING MOTION FOR
             Debtor.
12                                                    ORDER PURSUANT TO 11 U.S.C. §
                                                      366: (i) PROHIBITING UTILITIES
13                                                    SERVICE PROVIDERS FROM
                                                      ALTERING, REFUSING, OR
14                                                    DISCONTINUING SERVICES TO,
                                                      OR DISCRIMINATING AGAINST
15                                                    THE DEBTOR, (ii) PROVIDING
                                                      THAT A SINGLE DEPOSIT FOR
16                                                    ALL DEBTOR’S UTILITIES SHALL
                                                      CONSTITUTE “ADEQUATE
17                                                    ASSURANCE” OF FUTURE
                                                      PAYMENT
18
                                                      Hearing Date:
19                                                    Date: December 3, 2019
                                                      Time: 1:30 p.m.
20                                                    Video Courtroom 126
                                                      3420 Twelfth Street
21                                                    Riverside, CA 92501
22
23
24
25           The Debtor’s Motion for Order Pursuant to 11 U.S.C. § 366: (i) Prohibiting

26   Utilities Service Providers from Altering, Refusing, or Discontinuing Services to, or

27   Discriminating Against the Debtor, (ii) Providing that a Single Deposit for all Debtor’s

28

                                                  1
     Case 6:19-bk-19750-SC         Doc 28 Filed 12/03/19 Entered 12/03/19 15:45:10      Desc
                                    Main Document Page 2 of 2



 1   Utilities Shall Constitute “Adequate Assurance” of Future Payment (“Motion”) was
 2   heard on December 3, 2019, at 1:30 p.m. Appearances are as noted on the record.

 3         The Court, having reviewed and considered the Motion, finds that the Motion
 4   was not served in accordance with FRBP 7004(b)(3) and therefore failed to provide
 5   adequate service of process to multiple corporate service providers. Thus, the Court
 6   finds good cause appearing to DENY the Motion without prejudice.
 7
           IT IS SO ORDERED.
8
                                                ###
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27        Date: December 3, 2019

28

                                                 2
